     Case 2:17-cv-05154-ES-SCM Document 137 Filed 10/24/19 Page 1 of 1 PageID: 1546
                              BELL & SHIVAS, P.C.
                                        ATTORNEYS              AT     LAW
Joseh     6et                                                                                            Jcsepn J, Be
:eceIIbwcrDuD cD’m                                                                                                      corn

Davc I Shvs                                                                                            Catoyr M. McO,ure
i.cssc yoj :orr                                                                                       :DscD.gcuc    corn

°ajo QrIejD                                                                                                Brcr L.DSKewcz
o’cj o:::..o 2Dm                                                                               j:e*::2DOLDwaro 2 :crr
                                                                                                           .rrete er:eEa




                                                                      October 22. 2109
                                                                                       cv’
     Via EtIling
     honorable Steven C. Mannion. U.S.M.J.                                          t\c   iCUftA            be
     United States District Court
     Martin Luther King Building & U.S. Courthouse
     50 Walnut Street                                                                  0 ORDERED
     Newark, NJ 07 102
                                                                                          s/Steven C. Mannion                  p

                Re:    Steven Prunkel v. County of Bergen, et al.
                                                                                     Steven C. Mannion, U.$.M.J.
                       Case No.: l7-CV-5154-SCM
                                                                                      Date:        /fi-t tt
     Dear Judge Mannion:

             I represent the Plaintiff Steven Prunkel in the above referenced matter. This matter is
     scheduled for a settlement conference on October 2$. 2019 at 11:30 a.m. I write to respectfully
     request permission to have my client available by telephone. My client lives in East Stroudsburg.
     Pennsylvania and would have to arrange transportation in order to attend. I will have full authority
     to discuss settlement during the conference.


                Your Honor’ s consideration is greatly appreciated.
                                                      Respectfufly yours.


                                                      I)avid .1’. Shivas

        DTS :krn
        cc: All Counsel of Record




        50 Mne Spngs D’ee P.O. Box 220 Rock aa New Jersey        cz        Teephore: ‘3-442-79Q0    Fox. 973-442-7990
                                                wvDscar.Dup.corn
